Order entered August 9, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00344-CV

                         HELEN RYERSON, Appellant

                                         V.

                        THE CITY OF PLANO, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-02111-2020

                                      ORDER

      Before the Court is appellant’s August 5, 2021 unopposed motion for a ten-

day extension of time to file her brief. We GRANT the motion and ORDER the

brief be filed no later than August 19, 2021.


                                                /s/   CRAIG SMITH
                                                      JUSTICE